Appellant was tried in the County Court of Dallas County, sitting as a juvenile court, and the judgment of the court was that he should be sent to the reform school at Gatesville for four years. We gather these facts from the petition of the relator, presented to Honorable R.B. Seay, Judge of the District Court of Dallas County, praying for a writ of habeas corpus. Judge Seay refused to issue the writ of habeas corpus, and from this refusal appellant gave notice of appeal to this court.
The first question to be decided is, has this court any jurisdiction on appeal, where the District Court refuses to issue the writ? This may *Page 254 
furnish ground to apply to this court for an original writ of habeas corpus, but no such application has been filed.
This question was fully discussed and decided in Ex Parte Ainsworth, 27 Tex. 732, and it was there held that a person could not appeal from an order refusing to issue the writ of habeas corpus, but the applicant's remedy was to apply to another court for an original writ. For a full discussion of this question we refer to that opinion. See also Ex Parte Blankenship, 5 Tex.Crim. App., 218; 57 S.W. Rep., 646; Ex parte Foster, 5 Texas Crim. App., 625; Ex parte Strong, 34 Tex.Crim. Rep..
Appeal dismissed.
Dismissed.